WRIGHT, C. J.,
dissenting-. — I was not present when tbe case of Reed v. Chubb Bros., Barrows § Co., and Zinn & Co. v. Williams, 9 Iowa 178, were decided, and never concurred in tbe view of tbe law there expressed. And now on tbe first opportunity when the question again arises, I desire to express my dissent. I have never supp osed that a defendant could set off, on tbe trial of tbe main action, tbe damages resulting to him by reason of tbe wrongful suing out of tbe attachment. It is not in my opinion a claim held by him at the time the suit ivas commenced. Tbe language of law is that tbe attachment can issue only at tbe commencement or during the progress of the proceedings. Section 1846, Code. Until tbe attachment issues there can be no damages, no claim in favor of tbe party defendant. Then if it has not issued and can not issue before tbe commencement of the action, how can it be a claim held, within tbe meaning of tbe statute, at the time of the commencement or institution of tbe suit. Eor these reasons thus briefly expressed, I dissent.